Case 1:19-cv-23374-UU Document 41 Entered on FLSD Docket 09/30/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 19-cv-23374-UU

 JOHN MURPHY,

        Plaintiff,
 v.

 MIMEDX GROUP, INC., et al.,

        Defendants.
                                                    /

                                              ORDER

        THIS CAUSE is before the Court upon the Joint Motion to Stay all Matters Pending the

 Court’s Resolution of Nominal Defendant MiMedx Group, Inc.’s Motion to Transfer (the

 “Motion”). D.E. 24.

        THE COURT has reviewed the Motion and the pertinent portions of the record and is

 otherwise fully advised in the premises.

        On August 12, 2019, John Murphy commenced this shareholder derivative action bringing

 breaches of fiduciary duty and unjust enrichment claims against certain current and former officers

 and directors of MiMedx Group, Inc. (“MiMedx”). D.E. 1. In light of their waivers of service,

 Defendants’ responsive pleadings are due between October 21, 2019 and November 12, 2019. See

 D.E. 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16 & 19. This case is set for scheduling conference on

 October 18, 2019, and the parties’ joint scheduling report is due on October 4. D.E. 17. On

 September 25, 2019, MiMedx filed its motion to transfer this action to the Northern District of

 Georgia. D.E. 23. Responses in opposition to the motion to transfer are due on October 9, 2019.

 Accordingly, the parties jointly move to stay all matters in this action, including Defendants’

 responsive pleadings and the deadlines in the Court’s Scheduling Order, pending this Court’s
Case 1:19-cv-23374-UU Document 41 Entered on FLSD Docket 09/30/2019 Page 2 of 2



 ruling on the motion to transfer. D.E. 24. The Court will not stay all matters in this action

 indefinitely, but will extend certain deadlines as set forth below. Accordingly, it hereby

         ORDERED AND ADJUDGED that the Motion (D.E. 24) is DENIED. It is further

         ORDERED AND ADJUDGED that Defendants shall file their responsive pleadings no

 later than Tuesday, November 12, 2019. It is further

         ORDERED AND ADJUDGED that the Initial Planning and Scheduling Conference in this

 matter is hereby reset to Friday, December 6, 2019, at 10:00 A.M. The parties shall file their

 Joint Planning and Scheduling Report no later than Friday, November 22, 2019.

         DONE AND ORDERED in Chambers at Miami, Florida, this _30th_ day of September,

 2019.



                                                          _________________________________
                                                           UNITED STATES DISTRICT JUDGE
 cc:
 counsel of record via cm/ecf




                                                  2
